

115 HR 4741 IH: To require the Postmaster General to designate a single, unique ZIP code for particular communities, and for other purposes.
U.S. House of Representatives
2018-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4741IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2018Mr. Zeldin introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the Postmaster General to designate a single, unique ZIP code for particular
			 communities, and for other purposes.
	
 1.Designation of zip codesNot later than 60 days after the date of enactment of this section, the Postmaster General of the United States Postal Service shall designate a single, unique ZIP code for, as nearly as practicable, the communities of Flanders, Northampton, and Riverside in the Town of Southampton, New York.
		